*506SUMMARY ORDER
Plaintiff Aosta Shipping Co. Ltd. appeals a January 26, 2009 order of the United States District Court for the Southern District of New York (Rakoff, J.). While this appeal was sub judice, we decided The Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte Ltd., 585 F.3d 58 (2d Cir.2009), in which we overruled Winter Storm Shipping, Ltd. v. TPI, 310 F.3d 263 (2d Cir.2002), and held that electronic fund transfers being processed by intermediary banks are no longer subject to attachment under Rule B. Accordingly, we VACATE the district court’s order and REMAND the matter for consideration in light of this recent decision.